DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/21 and 7/1/21 has been entered.




Claim Rejections - 35 U.S.C § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 17-19, 25-28, and 31  are rejected under 35 U.S.C. 103 as being unpatentable over Todman (GB2443886A) in view  Li et al. (US 2013/0300123), Canedo Pardo (US 2015/0275854) or Gil Molla et al. (US 10,054,106). 

5. 	Regarding to Claim 17, Todman teaches a method of mounting or dismounting a wind turbine component (1) of an energy generating unit (1, 2) in a multirotor wind turbine [as can be seen from Figures 1 and 11-12 in Todman], the multirotor wind turbine comprising a tower (5, as can be seen from Figure 1 and 11 in Todman) configured to support one or more load carrying structures (arms 12, as can be seen from Figure 11 in Todman) each extending between a first end and a second end [as can be seen from Figure 1 and 11 in Todman] wherein each load carrying structure (12) is arranged for supporting two of the energy generating units (1, 2) arranged at or proximate to the first and second ends of the load carrying structure (12) and at opposite sides of the tower (5) [as can be seen from Figures 1 and 11 in Todman], and wherein the load carrying structure (12) is attached to the tower (5)  via a yaw arrangement (stays 7, as can be seen from Figure 1 and 11 in Todman. Note that stays 7 are used to obtain various positions, as can be seen from Figures 11-12 in Todman.  In addition, environmental conditions, such as various wind speeds and wind directions causes a level of angular rotation/yawing) allowing the load carrying structure (12) to yaw around the tower (5) [as can be seen from Figures 1 and 11-12  in Todman], the method comprising:  securing (securing via stays (7, 13), electric winch, cables, and/or struts (15), as described on page 6 lines 1-25 and can be seen from Figures 1-12 in Todman)  the load carrying structure (12) against up and down tilting movements [note that at least stay (7) secures the load against a level of movement], and positioning or dispositioning (as can be seen from Figure 12 in Todman) the wind turbine component (1) at or proximate to the first end of the load carrying structure (12)  [as can be seen from Figures 1 and 11-12 in Todman].  
However, Todman does not explicitly disclose the securing of the load carrying structure further comprises attaching a counterweight proximate to one of the first or second ends of the load carrying structure. Li et al., however teaches attaching a counterweight (balancer having a counterweight) proximate to one of the first end or the second end of a load carrying structure (31, 32) wherein the counterweight is configured to reduce the unbalance of the apparatus [as described in paragraph 0010 and 0034 in Li et al.].
Canedo Pardo, also furthermore discloses a counterweight used to balance a wind turbine during installation of blades [as described in paragraph 0065-0066 in Canedo Pardo].  
Gil Molla et al. also discloses attaching a counterweight (5) to one of the first or second ends of a load carrying structure (1) [as described in column 3 lines 49-55 in Gil Molla et al.]. 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todman to include a counterweight, to improve balancing during assembly/disassembly or servicing of a turbine apparatus, especially in a very restricted workspace  [as described in paragraph 0010 and 0034 in Li et al.; as can be seen from Figure 1 and  described in paragraph 0065-0066 and 0088 in Canedo Pardo, and as described in column 3 lines 49-55 in Gil Molla et al.].  Note that the prior art does 


6.   	Regarding to Claim 18,  the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al. teaches the method according to claim 17, wherein the method comprises erecting the multirotor wind turbine [as can be seen from Figures 1 and 11-12 in Todman],and comprises erecting the tower (5) and the load carrying structure (12) before the securing of the load carrying structure (12) [note that the tower and load carrying structure is positioned, the load carrying structure can then be adjusted by the securing stays (7, 13), electric winch, cables, and/or struts (15), as described on page 6 lines 1-25 and can be seen from Figures 1-12 in Todman].  

7.    	Regarding to Claim 19, the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al.  teaches the method according to claim 30, further comprising adjusting the mass of the counterweight [as described paragraph 0065 in Li as well as in column 3 line 53-55 in Gil Molla.  In addition, it would have been obvious to one of ordinary skill in the art to include an adjustable mass 

8.        Regarding to Claim 25, the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al.  teaches the method according to claim 17, wherein the wind turbine component (1) comprises at least one a wind turbine blade [as described on page 4 line 26, as well as can be seen from Figures 1, 4, 7, and 11-13 in Todman].

9.    Regarding to Claim 26, the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al.  teaches the method according to claim 17, wherein the positioning of the wind turbine component (1) include hoisting [via stays (7, 13), electric winch, and cables] the wind turbine component (1) into position and attaching the wind turbine component (1) to the load carrying structure (3, 12) [as described on page 6 lines 1-25 and can be seen from Figures 1-13 in Todman].  

10.    Regarding to Claim 27, the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al.  teaches the method according to claim 26, wherein the hoisting is performed by means of means of a cable attached to the load carrying structure (12) [ as described on page 6 lines 23-25 and can be seen from Figures 1-13 in Todman].  

11.    Regarding to Claim 28, the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al.  teaches the method according to claim 17, wherein the securing [securing via stays (7, 13), electric winch, cables, and/or struts (15), as described on page 6 lines 1-25 and can be seen from Figures 1-13 in Todman, and counterweight, as described in  column 3 line 49-55 in Gil Molla et al ] is at least partly maintained while positioning or dispositioning a second wind turbine component (1) at proximate the second end of the load carrying structure (12) opposite the first end [as can be seen from Figures 1-13 in Todman.  Note that while positioning/dispositioning a first wind turbine component via stays (7, 13), electric winch, cables, and/or struts (15), a second turbine component (1) is positioned/dispositioned/repositioned in order to maintain a balance, as can be seen from Figure 11 in Todman]. 

12.    Regarding to Claim 31, the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al.  teaches the method according to claim 17, wherein the counterweight (5) is attached at or proximate to the second end if positioning the wind turbine component (1 in Todman) [as can be seen from Figure 1 and as described in column 3 line 49-55 in Gil Molla et al.], and the counterweight (5) is attached at or proximate to the first end if dispositioning the wind turbine component (1 in Todman) [Note that the counterweight can be displayed to various locations along the beam, as described in column 3 line 49-55 in Gil Molla et al.].


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Todman (GB2443886A) in view  Li et al. (US 2013/0300123), Canedo Pardo (US 2015/0275854) or Gil Molla et al. (US 10,054,106), as applied to claim 17 above, and further in view of Hochtief (DE4432800A1).  

15.    Regarding to Claim 29, the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al. teaches the method according to claim 17, wherein the multirotor wind turbine (1) comprises a load carrying structure (12) yawed to a rotational position [Figures 11-12 in Todman].  However, the combination of Todman, Li et al., Canedo Pardo, and  Gil Molla et al. does not explicitly disclose having a second load carrying structure.  Hochtief, however, teaches an apparatus having a first load carrying structure (an upper 5), and at least a second load carrying structure (a second lower 5) at a lower position on a tower than the first load carrying structure (an upper 5) [as can be seen from Figure 1 in Hochtief]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Todman, .  

Allowable Subject Matter
16.	Claims 35 and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 35, applicant’s arguments regarding the newly added limitation of being “rotated about a longitudinal axis of the tower” on page 12-16 of the arguments filed 5/4/21 are persuasive. Claim 35 is therefore allowed. 

Claim 30 is allowed as a result of being dependent on an allowed claim. 



Response to Arguments
17.	Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. 
Applicant argues “the counterweight in Gil Molla does not perform the same function as Applicants recited counterweight”. However, the prior art of Gil Molla discloses the use of a counterweight to perform balancing operations, as newly rejected above under 103. In addition, the use of a counterweight to perform balancing operations in a turbine is a well-known technique, as rejected above in the new grounds of rejection in view of Li et al. and Canedo Pardo.  
Applicant questions the rationale for the Examiner’s modification of Todman based on Gil Molla and why one would or ordinary skill in the art look to a second reference and why would one turn to an additional reference for securing.  However, as rejected above, it is a well-known technique in the art to use counterweights to improve balancing operations of a wind turbine, especially in a restricted environment, such as shown in Figure 12 of Todman. 


Conclusion
                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726